Citation Nr: 1313531	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  04-43 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for traumatic arthritis of the left great toe.

2.  Entitlement to a compensable rating for hallux valgus of the left foot.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1981 to October 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2008, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the record

In June 2009 and in September 2011, the Board remanded the case for further development.  

In September 2012, the Board notified the Veteran that the Veterans Law Judge who conducted the hearing in March 2008 was no longer at the Board, and that he had the right to another hearing by a Veterans Law Judge who would make the decision on his appeal.  In October 2012, the Veteran responded that he did not desire another hearing.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In a statement in September 2012, the Veteran stated that his symptoms have gone from moderate to severe since he was examined by VA.  As an examination is needed to verify the current severity of the disability, a reexamination is warranted under 38 C.F.R. § 3.327.  



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of traumatic arthritis of the left great toe and hallux valgus of the left foot.

The VA examiner is asked to address the following: 

Whether traumatic arthritis of the left great toe and hallux valgus result:

In moderate, moderately severe, or severe impairment of the left foot; or, 

Loss of use of the left foot, that is, the remaining function of the foot as to balance and propulsion could be accomplished equally well by an amputation stump with prosthesis; or,

The remaining function of the great toe is the equivalent to amputation of the great toe with removal of the metatarsal head. 

The Veteran's file must be made available to the examiner for review. 

2.  After the above development is completed, adjudicate the claims for increase.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


